The defendant was convicted in the circuit court of violation of the prohibition law and appeals.
Prosecution was begun by affidavit sworn out before the probate judge and made returnable before him. A warrant of arrest was executed by arresting the defendant, and the record nowhere shows any disposition of the case in the county court. There is a judgment entry reciting that in the circuit court the defendant was found guilty on an indictment. This clearly indicates, however, that the conviction was under an affidavit; but it nowhere appears in the record how the case got from the county court to the circuit court, or how the circuit court acquired jurisdiction. There is no bill of exceptions in the record; but, it not appearing how the circuit court acquired jurisdiction, the case must be reversed. Mims v. State, ante, p. 276, 84 So. 394.
Reversed and remanded. *Page 294